        Case 7:20-mc-00243-PMH
Case 7-20-mc-00243-PMH          Document
                          Document       6 inFiled
                                   5 Filed    NYSD 07/14/20 Page 1 ofPage
                                                     on 07/08/2020    3   1 of 3

                                        Application granted. The miscellaneous case entitled Peinovich v.
                                        Wispelwey, bearing case number 20-mc-245 is hereby consolidated into
                                        the miscellaneous case entitled Sines et al v. Peinovich, bearing docket
                                        number 20-mc-243, pursuant Rule 13(c) of the Local Rules of the
                                        Southern and Eastern Districts of New York. Briefs in opposition to both
Alan Levine                             motions are due 7/17/2020; reply briefs in supportvia CM/ECF
                                                                                           of both motions are
T: +1 212 479 6260                      due 7/24/2020.
alevine@cooley.com

                                        SO ORDERED.

July 8, 2020                            _______________________
                                        Philip M. Halpern
                                        United States District Judge
The Hon. Philip M. Halpern
United States District Judge          Dated: New York, New York
U.S. District Court for the Southern District of New
                                               July 14, York
                                                        2020
500 Pearl Street, Courtroom 12D
New York, New York 10007

The Hon. Nelson S. Roman
United States District Judge
U.S. District Court for the Southern District of New York
300 Quarropas St., Courtroom 218
White Plains, NY 10601-4150

Re: Elizabeth Sines et al. v. Michael Peinovich, No. 7:20-mc-00243 (PMH) and Michael
    Peinovich v. Elizabeth Sines, et al., No. 7:20-mc-00245 (NSR)


Your Honors:

        This firm and I represent Elizabeth Sines, Seth Wispelwey, Marissa Blair, April Muñiz,
Marcus Martin, Natalie Romero, Chelsea Alvarado, John Doe, and Thomas Baker (“Plaintiffs”) in
the above-captioned miscellaneous actions (“Miscellaneous Actions”), and in a civil rights lawsuit
currently pending in the Western District of Virginia captioned Sines v. Kessler, Civil Action No.
3:17-cv-00072-NKM (“Charlottesville Action”). We write to ask that you consolidate the
Miscellaneous Actions into one case, and to propose a joint briefing schedule for that consolidated
case. Michael Peinovich, through counsel, consents to these requests.

I.     THE MISCELLANEOUS ACTIONS SHOULD BE CONSOLIDATED.

       On June 29, 2020, Plaintiffs filed a miscellaneous action to compel compliance with a
document subpoena and a deposition subpoena that issued from the Western District of Virginia
requesting documents and testimony for the Charlottesville Action. Elizabeth Sines et al. v.
Michael Peinovich, No. 7:20-mc-00243 (PMH), ECF Nos. 1-3 (“Motion to Compel”). The Motion
to Compel was assigned to Judge Halpern. Plaintiffs served Mr. Peinovich, through counsel, on
June 30, 2020.

      On June 30, 2020, Mr. Peinovich filed a miscellaneous action to quash the same two
subpoenas, and for sanctions. Michael Peinovich v. Elizabeth Sines, No. 7:20-mc-00245 (NSR),

                             Cooley LLP 55 Hudson Yards New York, NY 10001-2157
                                  t: (212) 479-6000 f: (212) 479-6275 cooley.com
        Case 7:20-mc-00243-PMH
Case 7-20-mc-00243-PMH          Document
                          Document       6 inFiled
                                   5 Filed    NYSD 07/14/20 Page 2 ofPage
                                                     on 07/08/2020    3   2 of 3




The Hon. Philip M. Halpern
The Hon. Nelson S. Roman
July 8, 2020
Page Two

ECF Nos. 2-3 (“Motion to Quash”). The Motion to Quash was assigned to Judge Roman. Mr.
Peinovich’s lawyer served Plaintiffs through counsel on July 1, 2020.

        The Miscellaneous Actions concern the same subpoenas and ask this Court to resolve
whether Mr. Peinovich must comply with the subpoenas. They were filed a day apart and largely
present opposite sides of the same arguments. Both cases designated White Plains as the proper
division on their respective Civil Cover Sheets.1 Consolidating the Miscellaneous Actions would
promote an efficient resolution to the parties’ disputes, conserve judicial resources, and prevent
inconsistent rulings relating to the same subpoenas. Therefore, the parties request that the
Miscellaneous Actions be assigned to the same judge and considered simultaneously.

II.      MODIFIED BRIEFING SCHEDULE.

       The parties propose the following modified briefing schedule for the Miscellaneous
Actions:

                July 17, 2020: Briefs in opposition to both Motions are due.
                July 24, 2020: Reply briefs in support of both Motions are due.

         In support of the requested modifications to the briefing schedule, the parties state:

             1. Mr. Peinovich’s opposition to the Motion to Compel is due July 14, 2020, and
                Plaintiffs’ reply is due on July 21, 2020. Plaintiffs’ opposition to the Motion to
                Quash is due July 8, 2020, and Mr. Peinovich’s reply is due July 10, 2020.

             2. The parties wish to avoid the confusion, inconsistency, and expansion of arguments
                that would result from staggered deadlines. They wish to simplify the briefing
                process and focus the issues by making all oppositions and reply briefs due at the
                same time. It is also fairer if their motions progress on the same timeline. If the
                Motion to Quash were fully briefed before Mr. Peinovich’s opposition to the
                Motion to Compel is due, Mr. Peinovich would effectively get 35 pages (10 pages
                for a reply supporting the Motion to Quash, plus 25 pages in opposition to the
                Motion to Compel) to respond to Plaintiffs’ arguments raised in their opposition to
                the Motion to Quash, while Plaintiffs would only get 10 pages to respond to Mr.
                Peinovich’s opposition arguments. Additionally, it will be easier and more efficient
                for the Court to address all arguments at once.

             3. This is the first request for an adjournment or extension of time in either action.
                This proposed schedule will not affect any other deadlines in either action.

1
    See Mot. to Compel, ECF No. 2; Mot. to Quash, ECF No. 5.
                               Cooley LLP 55 Hudson Yards New York, NY 10001-2157
                                    t: (212) 479-6000 f: (212) 479-6275 cooley.com
        Case 7:20-mc-00243-PMH
Case 7-20-mc-00243-PMH          Document
                          Document       6 inFiled
                                   5 Filed    NYSD 07/14/20 Page 3 ofPage
                                                     on 07/08/2020    3   3 of 3




The Hon. Philip M. Halpern
The Hon. Nelson S. Roman
July 8, 2020
Page Three

          4. All parties agree to the relief sought herein.

       For the reasons stated in this letter, the parties ask the Court to consolidate the
Miscellaneous Actions into one case, and adopt the proposed briefing schedule described above.
We thank the Court for its consideration.




                                                                     Respectfully Submitted,


                                                                              /s/Alan Levine
                                                                              Alan Levine

cc: Michael Kelly, counsel for Michael Peinovich




                             Cooley LLP 55 Hudson Yards New York, NY 10001-2157
                                  t: (212) 479-6000 f: (212) 479-6275 cooley.com
